DETAILED ACTION
This is the second Office action of Application No. 16/754,368 in response to the amendment filed on January 31, 2022. Claims 1, 4, 7-13, 17, 19, 21, 24-27, 29, and 31 are pending. By amendment, claims 2-3, 5-6, 14-16, 18, 20, 22-23, 28, and 30 are canceled.
This application is in condition for allowance except for the following formal matters set forth in the objection below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
The drawings were received on 1/31/2022.  These drawings are unacceptable. While the changes to the drawing would overcome the objection, the drawing itself is not in the correct form. The drawing is missing the label “Fig. 12”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments, see page 10, filed 1/31/2022, with respect to objection to the drawings (Fig. 12) have been fully considered. While the deleting of the reference numeral overcomes the objection, this is a replacement sheet and needs the same drawing information as the previous sheet which would include the Fig. 12 label, see above.
Applicant’s arguments, see page 10, filed 1/31/2022, with respect to the objections to the claims have been fully considered and are persuasive.  More particularly, the amendments overcome the objections. The objections to the claims have been withdrawn. 
Applicant’s arguments, see pages 10, filed 1/31/2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  More particularly, the amendments overcome the rejections. The 35 U.S.C. 112(b) rejections to the claims have been withdrawn. 
Applicant’s arguments, see pages 11-12, filed 1/31/2022, with respect to the nonstatutory double patenting rejection have been fully considered and are persuasive.  More particularly, the argument on page 11, lines 15-18 is well taken. The nonstatutory double patenting rejection to the claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 4, 7-13, 17, 19, 21, 24-27, 29, and 31 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious an overrunning clutch, comprising: a first elastic element arranged between the two adjacent friction blocks for elastically pushing the two adjacent friction blocks in opposite directions to keep the two adjacent friction blocks away from each other; and a synchronized push-block assembly provided at an overlap of the two adjacent friction 2Application No.: 16/754,368Docket No.: MIN-P10002 blocks for overcoming an action of the first elastic element under a thrust of the first thruster assembly to keep the two adjacent friction blocks close to each other, in combination with the other elements required by the claim.
	Regarding claim 19, the prior art does not disclose or render obvious an overrunning clutch, comprising: a first elastic element, both ends of the first elastic element being respectively fixed on the end surfaces of two adjacent friction blocks for drawing the two adjacent friction blocks; and a synchronized push-block assembly provided between the end surfaces of the two adjacent friction blocks for overcoming an action of the first elastic element under a thrust of the first thruster assembly to separate the two adjacent friction blocks, in combination with the other elements required by the claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        


/L.W. /Examiner, Art Unit 3659